NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted August 31, 2011*
                                  Decided August 31, 2011

                                            Before

                              RICHARD A. POSNER, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

No. 11‐1632

NATHAN GILLIS,                                       Appeal from the United States District 
    Plaintiff‐Appellant,                             Court for the Western District of 
                                                     Wisconsin.
       v.
                                                     No. 09‐cv‐245‐bbc
RICK RAEMISCH, et al.,
      Defendants‐Appellees.                          Barbara B. Crabb,
                                                     Judge.

                                          O R D E R

        Nathan Gillis, a Wisconsin inmate, brought this action under 42 U.S.C. § 1983,
claiming that prison officials punished him in retaliation for reporting guard brutality and
acted with deliberate indifference to unconstitutional prison conditions. Gillis later asked
the court to “arrange” an inspection of the prison so he could document certain conditions
for his deliberate‐indifference claim, and the court denied the request. In subsequent filings,
Gillis complained that prison officials set overly severe restrictions on a visit he proposed


       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C). 
No. 11‐1632                                                                              Page 2

for an inspector he himself had hired, but a magistrate judge found nothing wrong with the
prison’s handling of the matter. Later, the district court granted summary judgment for the
defendants, and Gillis appeals. We affirm.

        Gillis’s brief on appeal rehashes his claims of retaliation and deliberate indifference,
as well as his contention that the district court erroneously “refused” his request for an
inspection. But he barely raises any legal challenge to the court’s decision. See FED. R. APP.
P. 28(a)(9); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). Generously construing his
brief, we discern one issue. He argues that the court improperly discredited his allegations
by determining that he “failed to submit proposed findings of fact sufficient to put critical
issues into dispute.” Gillis, however, misapprehends the court’s statement. The court was
commenting not on Gillis’s credibility, but merely his failure to produce evidence raising a
genuine dispute over whether his rights were violated, as was his burden at summary
judgment. See FED. R. CIV. P. 56(c)(1); McAllister v. Price, 615 F.3d 877, 881 (7th Cir. 2010).

                                                                                     AFFIRMED.